Citation Nr: 0124687	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to December 29, 1989 
for a 100 percent evaluation for service-connected 
psychoneurotic reaction, phobic type, anxiety and depression, 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  
INTRODUCTION

The veteran served on active duty from May 1954 to April 
1963. 

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In March 1997, the RO granted the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and assigned an effective date of 
November 29, 1996.  In January 1998, the RO granted a 100 
percent evaluation for psychoneurotic reaction, phobic type, 
anxiety and depression, bipolar disorder, and assigned an 
effective date of October 11, 1995.  In each case, the 
veteran appealed the issue of entitlement to an earlier 
effective date.  

The matter of the veteran's entitlement to an increased 
rating for service-connected psychoneurotic reaction, phobic 
type, anxiety and depression, bipolar disorder, evaluated as 
30 percent disabling based on a 1972 claim is addressed 
below.  See Manlincon v. West, 12 Vet. App. 238 (1999)

FINDINGS OF FACT

1.  In July 1986, the RO denied a claim of entitlement to an 
increased rating for service-connected psychoneurotic 
reaction, phobic type, anxiety and depression; evaluated as 
50 percent disabling; the veteran appealed that decision to 
the Board, which, in a decision dated June 10, 1987, granted 
the claim, to the extent that it assigned a 70 percent 
evaluation.  

2.  In a separate decision of this same date, the Board 
concluded that the June 10, 1987, decision, dated was clearly 
and unmistakably erroneous to the extent that it denied a 100 
percent rating for service-connected psychoneurotic reaction, 
phobic type, anxiety and depression, bipolar disorder.  

3.  The date of receipt of the veteran's increased rating 
claim which led to the June 10 1987 Board decision is 
considered to be October 24, 1985, date of VA hospital 
admission.  

4.  There is no evidence of improvement of the veteran's 
service-connected psychoneurotic reaction, phobic type, 
anxiety and depression, bipolar disorder between October 24, 
1984 and October 24, 1985.

5.  When a 100 percent schedular evaluation is granted, that 
grant renders a claim of entitlement to TDIU moot as of the 
assigned effective date for the total evaluation.  

6.  The veteran's claim for an earlier effective date remains 
viable to the extent that he seeks an award of a 100 percent 
rating prior to October 24, 1984.  


CONCLUSION OF LAW

Entitlement to an effective date of October 24, 1984, for the 
award of 100 percent rating for service-connected 
psychoneurotic reaction, phobic type, anxiety and depression, 
bipolar disorder is established. 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

In January 1964, the RO granted service connection for 
schizophrenic reaction, evaluated as 50 percent disabling.  
This disability was subsequently recharacterized as 
"psychoneurotic reaction, phobic type, anxiety and 
depression."  In June 1969, the RO reduced the evaluation 
for this disability to 30 percent.  In September 1972, the 
veteran filed an increased rating claim.  In October 1972, 
the RO denied the claim.  In November 1972, a timely notice 
of disagreement was received.  However, a statement of the 
case was never issued.  Additional evidence was subsequently 
received, and in March 1973, the RO increased the veteran's 
evaluation to 50 percent.  The RO assigned an effective date 
of September 11, 1972 for the veteran's 50 percent 
evaluation.  Thereafter, the RO denied claims for increased 
ratings in May 1979, October 1981, December 1985 and July 
1986.  The veteran appealed the RO's July 1986 denial of a 
rating in excess of 50 percent for his service-connected 
psychiatric disorder, and in a decision, dated June 10, 1987, 
the Board granted the increased rating claim, to the extent 
that it assigned a 70 percent evaluation.  In July 1987, the 
RO assigned an effective date of December 4, 1985 for the 70 
percent evaluation.  

In March 1997, the RO granted the veteran's claim of 
entitlement to TDIU, and assigned an effective date of 
November 29, 1996.  In January 1998, the RO granted a 100 
percent evaluation for psychoneurotic reaction, phobic type, 
anxiety and depression, bipolar disorder, and assigned an 
effective date of October 11, 1995.  In each case, the 
veteran appealed the issue of entitlement to an earlier 
effective date.  These claims were remanded by the Board in 
January 1999.  In August 1999, the RO granted the claim for 
an earlier effective date for the veteran's 100 percent 
evaluation, to the extent that it assigned an effective date 
of December 29, 1989.  

II.  Clear and Unmistakable Error in June 10 1987 Board 
decision 

In a separate decision, the Board determined that a June 10 
1987 Board decision was clearly and unmistakably erroneous to 
the extent that it denied a 100 percent rating for service-
connected psychoneurotic reaction, phobic type, anxiety and 
depression, bipolar disorder.  In addition, the Board 
determined that the motion for revision of the October 30, 
1989 Board which denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities, on the basis of clear and unmistakable error, 
was moot.  

The Board will review the record as it existed at the time of 
the June 10 1987 Board decision to determine the effective 
date for a 100 percent rating based on this claim.  
In November 1985, the RO received a VA hospital report 
showing treatment for psychiatric symptoms in October 1985.  
This VA hospital report constitutes an informal claim for an 
increased rating.  See 38 C.F.R. § 3.157(a) (2000) (a report 
of an examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement).  In 
addition, this hospital report showed that the veteran was 
admitted on October 24, 1985.  Therefore, the veteran's claim 
is deemed to have been received on that date.  See 38 C.F.R. 
§ 3.157(b)(1) (the date of admission to a VA hospital will be 
accepted as the date of receipt of the claim).  Finally, the 
informal claim was "perfected" when the veteran filed a 
formal clam for an increased rating on December 4, 1985.  See 
38 C.F.R. § 3.155(a).  Given the foregoing, the date of 
receipt of the veteran's increased rating claim is considered 
to be October 24, 1985.  See 38 C.F.R. §§ 3.155, 3.157.  

In a separate decision, the Board considered the evidence 
complied in support of the veteran's October 24, 1985 
increased rating claim.  Based on that evidence, the 
undersigned member of the Board concluded that the Board's 
decision, dated June 10, 1987, was clearly and unmistakably 
erroneous to the extent that it denied a 100 percent rating 
for service-connected psychoneurotic reaction, phobic type, 
anxiety and depression, bipolar disorder.  The Board further 
finds that, as there is no evidence of improvement of the 
veteran's condition between October 24, 1984 and October 24, 
1985, the correct effective date for the moving party's 100 
percent rating is one year prior to the date of receipt of 
his increased rating claim (i.e., October 24, 1984).  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board's decision renders the claim for an earlier 
effective date for TDIU moot for the period beginning October 
24, 1984.  See e.g., Green v. West, 11 Vet. App. 472 (1998); 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (June 7, 1999).  In addition, the 
veteran's claim for an earlier effective date remains viable 
to the extent that he seeks an award of a 100 percent rating 
prior to October 24, 1984.  


ORDER

Entitlement to an effective date of October 24, 1984 for a 
100 percent rating for service-connected psychoneurotic 
reaction, phobic type, anxiety and depression, bipolar 
disorder is granted.  To this extent, the appeal is allowed.  


REMAND

The Board initially notes that in September 1972, the veteran 
filed an increased rating claim for his psychoneurotic 
reaction, which was evaluated as 30 percent disabling at that 
time.  In October 1972, the RO denied the claim.  In November 
1972, a timely notice of disagreement was received.  However, 
a statement of the case was never issued.  This issue 
therefore remains "open."  See Isenhart v. Derwinski, 3 
Vet. App. 177, 180 (1992).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.  Therefore, on remand, the RO should issue an SOC 
to the veteran.  

Given the foregoing, the Board's grant of the veteran's CUE 
claim has fundamentally changed the nature of the earlier 
effective date claims which are on appeal.  Therefore, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue decisions at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further 
points out that these claims will become inextricably 
intertwined with an appeal of the previously discussed 
increased rating issue.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  On remand, bearing the Board's grant of the 
veteran's CUE claim in mind, and after the requested 
development has been completed, the RO should readjudicate 
the claim for an effective date prior to October 24, 1984 for 
a 100 percent rating for service-connected psychoneurotic 
reaction, phobic type, anxiety and depression, bipolar 
disorder .  

Finally, a review of the Board's January 1999 remand shows 
that the Board instructed the RO to request copies of all 
treatment records, including all hospital summaries, from the 
VA medical facilities located in Cleveland, Ohio, and 
Alexandria, Louisiana, covering the period from February 1990 
to October 10, 1995.  The RO obtained a great deal of medical 
evidence from the VA medical facility in Alexandria, 
Louisiana.  However, the claims files indicate that the RO 
requested this information from Cleveland (see VA Form 10-
7131, dated in April 1999), it does not appear that the RO 
ever received these records, nor did it ever receive a 
response indicating that such reports were not of record.  

The Court has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, unfortunately, it does not appear that the Board's 
instructions in its January 1999 remand were fully carried 
out.  Specifically, it does not appear that the RO has 
obtained the veteran's records of medical treatment from VA 
medical facilities in Cleveland, Ohio, or otherwise 
determined that such records were not available.  On remand, 
the RO should attempt to obtain these records.  Furthermore, 
in light of the Board's decision granting a 100 percent 
rating effective October 24, 1984, the RO should request all 
of the veteran's treatment reports from Cleveland, not just 
those dated between February 1990 and October 1995, as 
originally directed.  

For the reasons set forth above, this case is REMANDED for 
the following actions: 

1.  The RO should furnish the veteran an 
SOC on the issue of entitlement to an 
increased rating for his service-
connected psychoneurotic reaction, phobic 
type, anxiety and depression, bipolar 
disorder, evaluated as 30 percent 
disabling based on his 1972 claim.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal.  

2.  The RO should request copies of all 
treatment records, including all hospital 
summaries, from the VA medical facilities 
located in Cleveland, Ohio. 

3.  After the development requested has 
been completed, the RO should review the 
expanded record and determine whether the 
veteran's claim for an effective date 
earlier than October 24, 1984 for a 100 
percent rating for service-connected 
psychoneurotic reaction, phobic type, 
anxiety and depression, bipolar disorder  
can be granted.  If the RO's 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



